The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3-4 and 6-25 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the alpha-helix peptide bridge molecule, coupling group, linker (streptavidin-biotin and/or biotin-neutravidin) and probe molecule combination(s) described in paragraphs [00193], [00230 and [00239]-[00242] of the instant specification with respect to figures 29, 49, 58A-58B and 59A-59D, does not reasonably provide enablement for any peptide alpha-helix bridge molecule, any coupling group, linker and probe molecule combination as covered by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Figures 58A-58B and 59A-59D along with their description in paragraphs [00239]-[00242] of the instant specification teach that the combination of elements taught/shown in those figures and associated discussion are capable of transferring an effect/interaction occurring at a location remote from the bridge molecule to the bridge molecule in a manner measurable through a change in conductivity.  However, the bridge molecule, coupling group, linker and probe molecule work in combination to produce the measurable signal.  If one or more of these components are susceptible to other effects and/or do not work to transfer the effects occurring at the probe molecule to a point in the structure at which they can be measured, the sensor will not properly function.  From what is shown in figure 58B, the possibility of steric and/or Neutravidin/biotin interactions with the peptide alpha-helix appears likely due to the secondary structure associated with the linker and/or its bulky nature.  This would have been understood as a way to transfer structural changes in the polymerase to the bridge molecule.  
The terminal disclaimer filed on September 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,036,064 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. In response to the amendment the rejection under 35 U.S.C 112(d) has been withdrawn and the rejection under 35 U.S.C 112(a) has been modified.  The arguments are moot with respect to the withdrawn rejection.  With respect to the remaining rejection, examiner notes that the change to claim 1 narrowed the alpha-helix peptide to SEQ ID NO. 1.  However, the instantly claimed structure transfers an effect occurring at a position remote from the bridging alpha-helix peptide to the bridging alpha-helix peptide as the probe molecule reacts/interacts with the analyte.  Thus for the claim to be enabled, the linking structure from the probe molecule .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to different sensing structures using electrodes and alpha-helix peptides or alpha-helix polypeptides and/or the conductivity of peptides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797